DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Czeremuszkin is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Czeremuszkin is analogous prior art because it is directed to the area of depositing silicon dioxide layers by plasma enhanced chemical vapor deposition as required by the claims.
In response to applicant's argument that Czeremuszkin teaches depositing organosilicon layers with water vapor permeability, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments against Gorbig are not persuasive because the cited pressure range of Gorbig was a preferred pressure range. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II.

Claim Rejections - 35 USC § 103






The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ander et al (WIPO Patent Publication No. WO 2008/095653 A1; machine translation referred hereafter) in view of Gorbig (U.S. Patent # 6,444,274) and Serwon (U.S. Patent Publication No. 2002/0132110) and Czeremuszkin et al (U.S. Patent # 7,074,501).
	In the case of claim 1, Ander teaches a method of reducing stickiness of an end face of a roll of adhesive tape by passivating the edge/cut edge of a roll of adhesive tape wherein the cut edge/end face is orthogonal to a major length of the roll (Abstract, Page 1 Lines 26-31 and Page 3 Lines 87-90 and 100-116). The process of Ander comprised supplying a polymerizable precursor gas into a plasma stream which was directed toward the edge/end face of the adhesive tape to form a thin, dehesive layer on the end face/edge (Page 4 Lines 153-161). Ander further teaches that the passivation process was conducted while the roll of adhesive tape was wound along the major surface (Page 5 Lines 196-198 and Page 8 Lines 307-313).
	Though Ander teaches having reduced stickiness of an end face of a roll of adhesive tape by treating the face with a plasma enriched with a precursor to coat the end face Ander does not teach that the precursor comprised an organic polyfunctional silane and that the coating comprised silicon oxide formed at atmospheric pressure.
	Gorbig teaches a method for reducing the stickiness of an adhesive tap by depositing an antiadhesive coating (Abstract and Column 1 Lines 4-24). The process comprised a low pressure plasma polymerization deposition process of enriching a polyfunctional silane with a plasma stream and directing the enriched precursor onto the surface of the tape to deposit the antiadhesive coating (Abstract and Column 2 Lines 19-65).
	Gorbig does not specifically teach that the deposited coating was silicon oxide. However, Gorbig teaches that the precursors used to form the antiadhesive coating was hexamethyldisiloxane (Column 2 Lines 38-43) and that the antiadhesive coating was used a layer on the release material for the tape (Column 2 Lines 52-59).
	Serwon teaches an adhesive tape (Abstract and Page 1 Paragraph 0001) comprising a liner 28 having a release film/layer comprised of silica/silicon dioxide (Page 2 Paragraph 0023-0026).
	Furthermore, Czeremuszkin teaches a process for forming an inorganic coating on a substrate at atmospheric pressure (Column 5 Lines 1-17) wherein the inorganic coating was a silicon dioxide coating formed by plasma enhanced chemical vapor deposition using hexamethyldisiloxane (Column 14 Lines 4-11).
	Based on the teachings of Gorbig in view of Serwon and Czeremuszkin, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have performed the passivation plasma treatment process of Ander at atmospheric pressure using hexamethyldisiloxane as the precursor and form a silicon oxide coating on the end face of the roll because silicon oxide was a known antiadhesive coating in the art formed using an organic polyfunctional silane as a precursor in a plasma treatment process.
	As for claim 2, as was discussed previously, Gorbig teaches that the organic polyfunctional silane was hexamethyldisiloxane.
	As for claim 5, Ander teaches that the full areas of the end face/mirror of the roll was passivated and therefore coated (Page 5 Lines 196-198).











Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ander et al in view of Gorbig and Serwon and Czeremuszkin et al as applied to claim 1 above, and further in view of Di Costanzo et al (U.S. Patent # 8,984,845).
	The teachings of Ander in view of Gorbig and Serwon and Czeremuszkin as they apply to claim 1 have been discussed previously and are incorporated herein.
	Ander teaches that the rolls of adhesive tape were unrolled and wound and cut from a large roll/mother roll (Page 1 Lines 17-31), however, none of the references teach that the individual roll was formed from a mother roll slit transversely to a longitudinal direction.
	Di Constanzo teaches plastic/polymer films used to form adhesive tapes (Abstract and Column 1 Lines 3-16). Di Constanzo further teaches that individual rolls used in adhesive coating were derived from slitting a mother roll (Column 3 Lines 39-44 and Column 8 Lines 4-13).
	Based on the teaches of Di Constanzo, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the individual rolls/web-form material of Ander in view of Gorbig and Serwon and Czeremuszkin from a mother roll slit transversely to a longitudinal direction because this was a known process in the art for forming substrates used in manufacturing adhesive tapes and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ander et al in view of Gorbig and Serwon and Czeremuszkin et al as applied to claim 1 above, and further in view of Hiramatsu et al (U.S. Patent Publication No. 2012/0135174).
	The teachings of Ander in view of Gorbig and Serwon and Czeremuszkin as they apply to claim 1 have been discussed previously and are incorporated herein.
	None of the references teach that the silicon dioxide/antiadhesive coating had a thickness of 60 to 600 nm and a constant thickness.
	Hiramatsu teaches an adhesive tape comprising a release layer (Abstract, Page 1 Paragraphs 0001 and 0009 and Page 4 Paragraph 0050) wherein the release layer had a thickness in the range of 30 to 500 nm, preferably 60 to 300 nm, in order to prevent heavy peeling and blocking when the tape is rolled (Page 5 Paragraph 0057).
	Based on the teachings of Hiramatsu, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the silicon dioxide antiadhesive coating of Ander in view of Gorbig and Serwon and Czeremuszkin to have a constant thickness in the range of 60 to 300 nm in order to prevent heavy peeling and blocking when the tape is rolled.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Ander et al in view of Gorbig and Serwon and Czeremuszkin et al as applied to claim 1 above, and further in view of Lucast et al (U.S. Patent # 5,613,942).
	The teachings of Ander in view of Gorbig and Serwon and Czeremuszkin as they apply to claim 1 have been discussed previously and are incorporated herein.
	Ander does not specifically teach that the tape comprised a viscoelastic composition but does teach that the adhesive was pressure sensitive adhesive (Page 6 Lines 225-247).
	Lucast teaches an adhesive tape comprising a pressure sensitive adhesive comprised of a viscoelastic polymer/composition (Abstract and Column 4 Lines 61-65).
	Based on the teachings of Lucast, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the pressure sensitive adhesive of Ander in view of Gorbig and Serwon and Czeremuszkin from a viscoelastic polymer/composition because it was known in the art to form pressure sensitive adhesives from viscoelastic compositions.

Conclusion
	Claims 1 through 6 and 11 have been rejected. Claims 7 through 10 have been withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712